Citation Nr: 0931172	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diverticulitis-
colon hemorrhage (claimed as a lower abdominal condition).  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for sciatica of the 
right lower extremity.  

5.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable disability rating 
for residuals, status post right inguinal herniorrhaphy 
(claimed as hernia and groin pain).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1970 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The issues of entitlement to an initial compensable 
disability rating for residuals, status post right inguinal 
herniorrhaphy and entitlement to service connection for a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as 
a result of, his active military service.  

2.  The Veteran's diverticulitis-colon hemorrhage (claimed as 
a lower abdominal condition) did not manifest during, or as a 
result of, his active military service.  

3.  The Veteran's low back disorder did not manifest during, 
or as a result of, his active military service.  

4.  The Veteran's preexisting scoliosis of the thoracic spine 
was not aggravated by his active military service.  

5.  The Veteran's sciatica of the right lower extremity did 
not manifest during, or as a result of, his active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.309 (2008).  

2.  The criteria for establishing entitlement to service 
connection for diverticulitis-colon hemorrhage (claimed as a 
lower abdominal condition) have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.309 (2008).  

3.  The criteria for establishing entitlement to service 
connection for a back disorder have not been met.  38 U.S.C.A 
§§ 1101, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304. 3.306, 3.159 (2008).  

4.  The criteria for establishing entitlement to service 
connection for sciatica of the right lower extremity have not 
been met.  38 U.S.C.A §§ 1101, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.306, 3.310, 3.159 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2004, October 2004 and June 2006 that 
fully addressed all notice elements and were sent prior to 
their respective initial RO decisions in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of some of his claims in the 
June 2006 letter, the claims were subsequently readjudicated, 
no prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claims are being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  





Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran was not afforded a VA 
examination for his claims of hypertension and 
diverticulitis.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of hypertension and diverticulitis 
because there is no evidence to satisfy the first McLendon 
criteria discussed above.  Specifically, there is no evidence 
of these disorders during service or within one-year of 
separation from service.  Therefore, a medical examination 
would serve no useful purpose in this case, since the 
requirement of an in-service disease or injury to establish a 
service connection claim cannot be met upon additional 
examination.  The Veteran was not prejudiced by the lack of 
VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in August 2004, June 2007 and February 2009, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of letters 
from private physicians have also been incorporated into the 
Veteran's claims file.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen, 19 F.3d 1413, 1417.  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1994).  In cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service.  38 C.F.R. § 4.22.  

Finally, 38 C.F.R. § 3.303(c) automatically excludes certain 
congenital or developmental disorders from service 
connection, such as scoliosis.  Service connection, however, 
for such disorders can be granted if there is probative 
evidence of additional disability from aggravation during 
service.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  However, the preponderance of 
the evidence of record demonstrates that the Veteran's 
hypertension did not manifest during, or as a result of, his 
military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not reflect 
complaints of or treatment for elevated blood pressure.  
According to the Veteran's October 1969 enlistment 
examination, he had a systolic blood pressure of 136 and a 
diastolic blood pressure of 70.  According to the February 
1971 discharge examination, the Veteran had a systolic blood 
pressure of 130 and a diastolic blood pressure of 70.  
Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm) or greater, or systolic 
blood pressure that is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).  
Therefore, the Veteran's treatment records do not suggest 
that hypertension manifested during active duty.  In fact, 
the records demonstrate that the Veteran had a slightly lower 
blood pressure at the time of discharge than at the time of 
enlistment.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service medical evidence of record does not suggest 
that the Veteran has suffered from elevated blood pressure 
since his separation from service, however.  An outpatient 
treatment note from May 1984 indicates that the Veteran had a 
systolic pressure of 130 and a diastolic pressure of 80.  
This is not indicative of hypertension.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (Note 1).  According to a May 
1985 outpatient treatment record, the Veteran had a systolic 
blood pressure of 150 and a diastolic blood pressure of 94.  
The physician noted that the Veteran had an elevated blood 
pressure with no prior history of high blood pressure.  

The above evidence demonstrates that the Veteran did not 
experience high blood pressure until 1985.  Since this is 
more than 1 year after the Veteran's separation from service 
in 1971, the presumption of in-service incurrence is not 
applicable.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Also, when considering whether or 
not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment for hypertension for approximately 14 years 
after separation from service tends to establish that the 
Veteran's current symptomatology has not existed since 
service.

The Board recognizes that the Veteran believes his 
hypertension is related to his military service.  
Specifically, the Veteran alleged in his July 2006 appeal to 
the Board that his hypertension arose as a result of 
witnessing an earthquake in California in 1971.  However, as 
a lay person, the Veteran is not competent to opine on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's belief 
that his hypertension is etiologically related to military 
service is not competent evidence as to causation.  As such, 
this opinion is of no probative value.  

In summary, the evidence demonstrates that the Veteran did 
not suffer from elevated blood pressure during military 
service.  In fact, the first evidence of elevated blood 
pressure is from 1985, which is approximately 14 years after 
the Veteran's separation from active duty.  The record does 
not contain any medical evidence suggesting that the 
Veteran's hypertension is otherwise related to the Veteran's 
military service.  As such, service connection is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension must be denied.

Diverticulitis-Colon Hemorrhage

The Veteran contends that he is entitled to service 
connection for diverticulitis.  However, the preponderance of 
the evidence of record demonstrates that the Veteran's 
diverticulitis did not manifest during, or as a result of, 
his military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered from diverticulitis, or any other 
abdominal disorder, during military service.  The Veteran's 
service treatment records are silent as to complaints of 
abdominal pain, aside from the Veteran's inguinal hernia 
which is separately rated.  According to the Veteran's 
February 1971 discharge examination, the only abnormality 
pertaining to the Veteran's abdomen and viscera was a 3 inch 
hernia surgery scar of the right lower quadrant that was well 
healed and nonsymptomatic.  The Veteran indicated on his 
report of medical history accompanying this examination that 
he did not then, nor had he ever, suffered from frequent 
indigestion or stomach, liver or intestinal trouble.  
Therefore, the service treatment records demonstrate that the 
Veteran did not suffer a chronic abdominal disorder during 
his military service.  

As discussed in the previous section, since there is no 
evidence of a chronic disorder during service, a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  However, the 
evidence does not demonstrate continuous symptomatology.  The 
first record relating to stomach pain is an April 1984 
treatment record which notes that the Veteran was 
experiencing pain in the pit of his stomach due to stress 
related to family problems.  The Veteran underwent an upper 
gastrointestinal (GI) examination in May 1984 which revealed 
a peptic ulcer.  A subsequent upper GI series from June 1984 
was interpreted to be essentially normal.  No diagnosis of 
diverticulitis or any other chronic disorder was assigned at 
this time.  The record contains no further treatment records 
relating to a peptic ulcer, suggesting that this condition 
resolved upon treatment.  

The next evidence of record pertaining to the Veteran's 
stomach is a March 2001 VA treatment record.  An 
esophagogastroduodenoscopy and a colonoscopy were performed 
on the Veteran, revealing a 3 centimeter (cm) reducible 
hiatal hernia in the esophagus.  The colonoscopy also 
revealed extensive and severe diverticulosis in the colon.  
The physician noted that the findings were very minimal, and 
unless the Veteran's symptoms worsened, no pharmacologic 
treatment was necessary at this time.  The physician did not 
suggest a possible relationship between this disorder and the 
Veteran's military service.  

An August 2004 VA treatment record notes that the Veteran had 
blood per his rectum with a history of diverticular disease.  
Subsequently, an air contrast barium enema was performed in 
October 2004.  The radiologist concluded that there was 
evidence of moderate diverticulosis of the sigmoid and left 
colon with a few scattered diverticula seen in the remainder 
of the colon.  Again, there was no opinion offered suggesting 
a possible link between this disorder and the Veteran's 
military service.  

The above evidence does not suggest that the Veteran has 
suffered from chronic symptomatology related to his stomach 
since his separation from military service.  Rather, the 
first diagnosis of a chronic disorder of the abdomen is the 
March 2001 diagnosis of diverticulitis, since the peptic 
ulcer of 1984 appears to have resolved.  This absence of 
medical evidence of treatment for a chronic stomach disorder 
until 2001, or nearly 30 years, tends to establish that the 
Veteran's current diverticulitis has not been chronic since 
military service.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  

The Board recognizes that the Veteran believes his current 
stomach disorder is related to his military service.  
However, as previously noted, the Veteran is a layperson who 
is not competent to provide a probative opinion on a medical 
matter, such as a determination of the origins of a specific 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's opinion as to etiology is not 
competent evidence regarding causation.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for diverticulitis-colon hemorrhage 
(claimed as a lower abdominal condition) must be denied.  

Back Disorder

The Veteran contends that he is entitled to service 
connection for a back disorder, to include service connection 
for a lumbar spine disorder and aggravation of a preexisting 
disorder of scoliosis of the thoracic spine.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's current lumbar spine disorder did not manifest 
during, or as a result of military service.  Furthermore, the 
preponderance of the evidence demonstrates that the Veteran's 
preexisting scoliosis of the thoracic spine was not 
aggravated by military service.  As such, service connection 
is not warranted.  

The Board will first address the Veteran's contention that he 
is entitled to compensation for the aggravation of his 
preexisting thoracic spine scoliosis.  The Veteran has 
submitted a copies letters from B.L.C, a private physician, 
that contend that the Veteran had scoliosis prior to 
enlistment with the military that was aggravated by lifting 
during active duty.  However, as discussed below, the 
evidence of record demonstrates that the Veteran's 
preexisting scoliosis of the thoracic spine was not 
aggravated by military service.  

The evidence of record confirms that the Veteran had a 
preexisting thoracic spine disorder prior to his enlistment 
with the military.  Specifically, according to the Veteran's 
October 1969 enlistment examination, it was noted that the 
Veteran had mild scoliosis at the time of enlistment.  A May 
1970 X-ray of the dorsal (thoracic) spine revealed slight 
scoliosis of the spine with no other abnormality.  The 
Veteran also indicated in May 1970 that his dorsal back pain 
existed prior to his enlistment with the military.  
Therefore, there is clear evidence of a preexisting thoracic 
spine condition in this case.  

As noted, for service connection claims involving a 
preexisting injury or disease, 38 U.S.C.A. § 1153 provides 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

The Veteran was afforded a VA spine examination in February 
2009.  X-rays were taken of the lumbar spine at this time 
which revealed disk space narrowing and spondylosis at the 
L3-4, L4-5, and L5-S1 disk spaces.  The examiner diagnosed 
the Veteran with age appropriate degenerative joint disease 
of the lumbar spine.  The examiner concluded that the 
Veteran's preexisting scoliosis was not aggravated by 
military service, and that it did not cause the Veteran's 
current lumbar spine disability.  The examiner based this 
opinion on the fact that the Veteran received no treatment 
for the spine for decades after his separation from service.  
38 U.S.C.A. §1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
February 2009 VA examiner did not find any evidence of an 
increase in severity.  

As already alluded to, the record contains a number of 
letters prepared by a private physician with the initials 
B.L.C.  In a letter dated May 2005, Dr. C indicated that the 
Veteran had scoliosis prior to enlisting in the military.  
However, Dr. C opined that heavy lifting "greatly" 
aggravated the Veteran's scoliosis.  Finally, Dr. C reported 
that the Veteran had suffered from back pain ever since his 
separation from the military.  A similar letter dated 
December 2008 is of record, in which Dr. C offered the same 
opinions and added that it was his belief that the Veteran's 
disorder is service-connected.  

While the Board has considered the opinions offered by Dr. C, 
it does not find them to be of sufficient probative value to 
outweigh the remaining evidence of record.  The mere 
recitation of a veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a veteran are of no probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrence(s) described); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitation of a veteran or other claimant).  

Dr. C did not reference any medical records in support of his 
contentions.  Rather, he simply stated that the Veteran had 
suffered from back pain ever since his separation from the 
military.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In the present case, there is no factual basis for the 
opinions offered by Dr. C, aside from the testimony offered 
by the Veteran.  The February 2009 VA examiner also noted 
that Dr. C's opinions were unreliable because they were not 
based on actual medical records.  Therefore, the Board does 
not find these opinions to be reliable.  

In addition to not finding the letters of Dr. C to be 
reliable, the Board also notes that they are contradictory to 
the evidence of record.  According to an August 2004 VA X-
ray, the Veteran had mild scoliosis of the mid and lower 
thoracic spine.  The fact that the Veteran's scoliosis was 
described as "mild" more than 30 years after separation 
from active duty tends to suggest that the Veteran's 
scoliosis was not "greatly aggravated" by military service 
as alleged by Dr. C.  Also, the first evidence of medical 
treatment sought for back pain is a February 2002 VA 
outpatient treatment record in which the Veteran reported 
worsening lower back pain.  This is approximately 33 years 
after the Veteran's separation from service, and strongly 
suggests that the Veteran's current complaints of lower back 
pain have not existed since the Veteran's separation from 
active duty.  

The Veteran also alleged in his July 2006 appeal to the Board 
that his back disorder was directly related to an in-service 
injury he received when lifting heavy equipment.  Therefore, 
the Board has also considered whether the Veteran may be 
entitled to direct service connection for a spine disorder.  
However, as discussed below, the evidence of record 
demonstrates that the Veteran's current spine disorder did 
not manifest during, or as a result of, his military service.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from a chronic disorder of the 
lumbar spine during active duty.  According to a May 1970 
treatment record, the Veteran was seen with complaints of 
pain in the upper dorsal vertebral area several times per 
day.  The Veteran reported that the pain started prior to his 
joining the military.  The Veteran denied any prior trauma to 
the back, which undermines the Veteran's claim of an in-
service injury as a result of lifting heavy equipment.  X-
rays were taken of the dorsal (thoracic) spine which revealed 
minimal scoliosis which was noted to possibly be merely 
positional.  The vertebral bodies and disc spaces were 
preserved and the alignment was otherwise unremarkable.  The 
X-ray was interpreted to be entirely negative, aside from the 
slight scoliosis.  The Veteran continued to complain of back 
pain in May 1970, and he was restricted in his duties to no 
heavy lifting.  In June 1970, a diagnosis of chronic thoracic 
spine pain was assigned.  However, according to the Veteran's 
February 1971 discharge examination, the Veteran had a normal 
spine at the time of separation, and the Veteran denied 
having recurrent back pain in his report of medical history.  
Therefore, there is no evidence of a chronic lumbar spine 
disorder during service.  

The post-service medical records also fail to demonstrate 
that the Veteran has suffered from back pain consistently 
since his military service.  The record contains a GI consult 
from March 2001 that notes shoulder pain and occasional 
headaches in addition to GI distress.  It was noted that 
otherwise, the Veteran was in no distress and was sitting up 
in a chair in the room.  The first evidence of back pain of 
record is a February 2004 VA outpatient treatment record in 
which the Veteran complained of worsening lower back pain.  
Subsequent treatment records continue to note complaints of 
lower back pain.  A June 2004 MRI noted degenerative changes 
of the lumbar spine at the L4-5 level and an August 2004 X-
ray revealed mild scoliosis of the mid and lower thoracic 
spine.  However, none of these records suggested a possible 
relationship between the Veteran's current back condition and 
his military service.  

This lack of medical evidence of treatment for back pain for 
more than 30 years tends to suggest that the Veteran's 
current back condition has not been chronic since his 
separation from active duty.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  The February 
2009 VA examiner also found this significant, noting that the 
Veteran did not seek treatment for his back until decades 
after his discharge from service.  The examiner also noted 
that the Veteran suffered from thoracic spine pain during 
military service rather than lumbar spine pain.

As a final matter, the Board has considered the opinions 
provided by the Veteran in support of his claim.  The Veteran 
has repeatedly indicated that he injured his back in service, 
that his preexisting scoliosis of the thoracic spine was 
aggravated by service, and that he has suffered from back 
pain ever since.  While the Veteran is competent to testify 
to back pain, he is not competent to opine on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinion 
relating his current back complaints to service are of little 
probative value.  

The Board has considered the Veteran's testimony of chronic 
back pain since his separation from service, however, since 
the Veteran is competent to testify to matters subject to lay 
observation such as pain.  However, the Board does not find 
this evidence to be credible since it is contradicted by the 
evidence of record.  Namely, the record lacks treatment for a 
back disorder for more than 3 decades.  The Board notes that 
the Veteran reported during outpatient treatment in December 
2003 that he had simply been "ignoring" the pain for years.  
However, this would not account for the Veteran's denial of 
back pain upon discharge in 1971.  As such, the Board finds 
that the preponderance of the evidence demonstrates that the 
Veteran has not suffered from chronic back pain since his 
military service.  

In summary, the evidence of record demonstrates that the 
Veteran suffered from minimal scoliosis of the thoracic spine 
prior to his enlistment with the military.  The evidence does 
not suggest that this condition was aggravated by military 
service, since an August 2004 X-ray revealed that the Veteran 
still had mild scoliosis of the mid and lower thoracic spine.  
The evidence of record further demonstrates that the Veteran 
did not suffer from a chronic lumbar spine disability during 
military service.  There is also no credible evidence 
suggesting that the Veteran's complaints of lower back pain 
more than 30 years after service are in anyway related to 
military service.  As such, service connection is not 
warranted for a lumbar spine disorder, and the Veteran is not 
entitled to compensation for aggravation of a preexisting 
disorder of scoliosis of the thoracic spine.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.

Sciatica of the Right Lower Extremity

The Veteran contends that he is entitled to service 
connection for sciatica of the right lower extremity.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran's right leg sciatica did not 
manifest during, or as a result of, the Veteran's military 
service.  As such, service connection is not warranted.  

Specifically, the Veteran contends that he suffers from 
sciatica of the right lower extremity, secondary to his back 
disorder.  As discussed extensively in the previous section, 
however, the Veteran is not entitled to service connection 
for his back disorder.  Since this disorder is nonservice-
connected, the Veteran is not entitled to service connection 
for any disorder that is secondary to his back claim.  See 
38 C.F.R. § 3.310(a).  As such, the Veteran is not entitled 
to service connection for right lower extremity sciatica 
secondary to his back disorder.  

In addition to the Veteran not being service-connected for a 
back disorder, the medical evidence of record demonstrates 
that the Veteran's right lower extremity complaints are not 
secondary to his nonservice-connected back disorder.  The 
Veteran was afforded VA examination for his sciatica of the 
right lower extremity in February 2009.  Upon examination, 
the Veteran was found to have normal muscle tone, sensation, 
and reflexes of the lower extremities.  The examiner 
concluded that sciatica of the right lower extremity was not 
a result of the Veteran's back disorder.  The examiner based 
this opinion on the fact that sciatica does not result from a 
thoracic spine strain.  

The Board recognizes that the Veteran believes his sciatica 
of the right lower extremity is secondary to his nonservice-
connected back disorder.  However, to afford the Veteran all 
avenues of recovery, the Board has also considered whether 
service connection may be warranted on a direct basis.  For 
the reasons outlined below, however, there is no evidence to 
support a claim of direct service connection.  

As previously discussed, in order for a claim to be granted 
on a direct basis, there must be competent evidence of 
current disability (established by medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In the present case, the Veteran's service treatment records 
are entirely silent regarding the lower extremities.  
According to the Veteran's February 1971 discharge 
examination, the Veteran's lower extremities and feet were 
normal, and the Veteran denied having, or ever having had, 
cramps in his legs or foot trouble.  Therefore, the evidence 
demonstrates that the Veteran's complaints of right leg 
sciatica did not manifest during the Veteran's military 
service.  

Likewise, the Veteran's post-service records do not suggest 
that his right lower extremity complaints are related to his 
military service.  According to December 2003 and February 
2004 VA outpatient treatment records, the Veteran was 
complaining of lower back pain that radiated into his left 
leg.  The Veteran made the same complaint during VA treatment 
in May 2004.  The first evidence of right lower extremity 
pain is an August 2004 VA outpatient treatment record in 
which the Veteran complained of pain radiating into his legs 
bilaterally.  However, the August 2004 VA examiner found no 
evidence of radicular symptoms upon examination.  During VA 
treatment in December 2006, the Veteran again reported right 
lower extremity pain.  None of these records suggest a 
possible relationship to the Veteran's military service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
right lower extremity pain for more than 33 years after 
separation from service tends to establish that the Veteran's 
current complaints have not existed since military service.  

The Board has again considered the letters provided by the 
private doctor with the initials B.L.C.  However, for the 
reasons discussed in the previous section, the Board does not 
find these opinions to be reliable.  Additionally, the 
opinions do not suggest that the Veteran is entitled to 
service connection for sciatica of the right lower extremity.  
According to Dr. C's letter dated May 2005, the Veteran's 
sciatica was secondary to his scoliosis.  However, as 
outlined in the previous section, the Veteran is not entitled 
to service connection for a back disorder to include 
scoliosis.  Therefore, the Veteran would not be entitled to 
service connection for sciatica of the right lower extremity 
as secondary to a back disorder, as the Veteran is not 
service-connected for a back disorder.  See 38 C.F.R. § 
3.310(a).  Dr. C's opinions provide no support for a grant of 
service connection.  

As a final matter, the Board has considered the testimony 
provided by the Veteran in support of his claim.  The 
Veteran's June 2007 notice of disagreement indicates that he 
believes his sciatica of the right lower extremity is related 
to his back disorder which he believes to have been 
aggravated by active service.  However, as mentioned 
throughout this opinion, a layperson is not competent to 
testify to matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion regarding the etiological 
manifestations of his right lower extremity sciatica is of no 
probative value.  In addition, the Veteran is not service-
connected for a back disorder, so even if the sciatica of the 
right lower extremity was found to be secondary to a back 
disorder, service connection would not be warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for sciatica of the right lower 
extremity must be denied.




ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diverticulitis-colon 
hemorrhage (claimed as a lower abdominal condition) is 
denied.  

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for sciatica of the right 
lower extremity is denied.  


REMAND

Increased Rating - Right Inguinal Hernia

The Veteran contends that he is entitled to a compensable 
disability rating for residuals, status post right inguinal 
herniorrhaphy (claimed as hernia and groin pain).  However, 
before appellate review may proceed on this matter, the 
Veteran must be afforded the opportunity to appear for an 
additional VA examination.  

The Veteran was last afforded VA examination for the 
residuals of his right inguinal herniorrhaphy in August 2004.  
At the time of this examination, there was no evidence of 
tenderness or bulging in the inguinal area and there was no 
evidence of a hernia upon examination.  The examiner 
concluded that there was no evidence of a returned hernia and 
no current symptoms.  

However, the record contains a letter dated April 2006, from 
a private physician with the initials K.D.S.  According to 
this letter, the Veteran was recently seen with complaints of 
pain in the right inguinal area.  Dr. S noted that upon 
examination of the right inguinal area, there was some right 
inguinal numbness and "fullness."  It is not entirely clear 
what Dr. S meant by the term "fullness."  However, this 
term appears to suggest a possible return of the Veteran's 
previous symptomatology.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Considering that the 
above evidence indicates that the Veteran's symptomatology 
may be worse, along with the fact that the Veteran's last VA 
examination was in August 2004, the Veteran must be provided 
with the opportunity to report for a current VA examination 
for the residuals of a right inguinal herniorrhaphy.  

Posttraumatic Stress Disorder

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

Initially, the Board notes that the record suggests that the 
Veteran has been diagnosed with depression and anxiety.  The 
Court has held that even if a Veteran's claim is limited to 
PTSD without more, VA must interpret the Veteran's claim to 
be a claim for any mental disability that may reasonably be 
encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009). (per curiam order) (it is the responsibility of 
the Board to consider alternate current conditions within the 
scope of the claim).  As of yet, the Veteran has not been 
afforded a VA psychiatric examination to determine whether 
his depressive or anxiety disorders may be related to 
military service.  

This examination should also include the Veteran's claim of 
PTSD, however.  The Veteran's previous PTSD examination of 
record from June 2007 indicates that the Veteran was impaired 
from drugs, alcohol or both at the time of this examination.  
Accordingly, the examiner suggested that a future examination 
would be required to acquire accurate results once the 
Veteran was free of drugs and alcohol.  Since VA has conceded 
that the Veteran's alleged in-service stressor did in fact 
occur, the Veteran should be provided with an additional 
opportunity to appear for a VA PTSD examination when he is 
not impaired.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to submit any additional 
evidence he has in support of his claims.  
If any additional evidence is obtained, it 
must be incorporated with the Veteran's 
claims file.  

2. The Veteran should be scheduled for an 
examination before an appropriate 
specialist to determine the current 
residuals, if any, his right inguinal 
herniorrhaphy.  The claims file must be 
made available to the physician designated 
to examine the Veteran.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis(es).  The examiner 
should indicate whether there is evidence 
of a recurrent hernia, and if so, whether 
it is reducible and whether there is true 
hernia protrusion.  

3. The RO/AMC should prepare a summary of 
corroborated stressors and the Veteran 
should be afforded a psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the Veteran.  All indicated tests 
and studies, including psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The examiner should be 
informed that only stressors or stressful 
conditions that have been verified or 
conceded by the RO may be used as a basis 
for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of a psychiatric 
disorder, to include PTSD, appropriate?

(b) If PTSD is diagnosed, is it at least 
as likely as not that the Veteran has PTSD 
as a result of the Veteran's experiences 
surrounding the California earthquake of 
1971?  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, 
such as depression or anxiety, is it at 
least as likely as not that this 
disorder(s) is/are a result of the 
Veteran's military service?  

A complete rationale for the opinion 
expressed must be provided.  

4. The AMC should then readjudicate the 
Veteran's claims. If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


